DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the findings and recommendations of the hearing committee and the disciplinary board, and upon consideration of the briefs, record, and oral argument, it is the decision of this court to adopt the recommendation of both the hearing committee and the disciplinary board.
Accordingly it is ordered that the name of Malcolm E. Ziegler be stricken from the Roll of Attorneys and his license to practice law in the State of Louisiana be revoked and cancelled effective October 4,1990, the date of this court’s order suspending him from the practice of law. All costs of this proceeding are assessed to respondent.